DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “301” has been used to designate both sleeve and pre-polarization magnet as described in paragraph 0098 of the Specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #313 and #321. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1- are objected to because of the following informalities: the term polarization is misspelled as “polarisation” throughout the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
8.    Claims 6, 12, 14, 15, 23, 33, 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Reasoning follows:
The claim is considered indefinite since it is unclear which are the main groups and which limitations belongs as a subgroup to one of the main groups. One of ordinary skill in the art would not have been able to map the options of components in a cohesive manner in order to understand the invention with its variations.
One skilled in the art cannot determine the metes and bounds of the Markush claim due to an inability to envision all of the members of the Markush grouping. In other words, if a boundary cannot be drawn separating embodiments encompassed by the claim from those that are not. The claims as currently presented, are confusing as to what the groups are and to what main group each sub group belongs to.
Markush claim uses an open ended format, and it is considered indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.
Claims 6, 12, 14, 15, 23, 33, 35 and 36 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
With respect to claims 6 and 23, the Markush grouping of groupings a-b and i-v are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: Group A is directed towards a structure having an actuator with components. Group B is directed towards an actuator operated according to several options between:

(ii)    hydraulically operated
(iii)    manually operated
(iv)    electrically operated
As presented above, the group B is not directed to an equivalent or substitution to group A, but a further description of additional functionality of the components in group A. 
With respect to claims 12 and 33, the Markush grouping of groupings a-b and i-iii are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: grouping A is directed towards the magnet configuration. Group B is directed towards different options in magnet dimensions and field strength. Therefore, the Markush groups as presented in group A are not directed to an equivalent or substitution on group B. Also, group B is subdivided into several groupings (i)-(v) that are not related or equivalent/substitutions between groups A and B. Instead, said groupings (i)-(v) are further limiting about the details of the magnet describe in group A.
With respect to claims 14 and 35, the Markush grouping of groupings a-b and i-iii are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: grouping A is directed towards the magnet amount and groping b is directed towards the dimensions of a radius. Each group A and B is subdivided wherein group A is subdivided with the different amount of magnets and group B is subdivided with the different 
With    respect to claims 15 and 36, the Markush grouping of groupings a-b and i-iv are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: grouping A is directed towards the magnet’s field and groping B is directed towards the volume of the FOV. Each group A and B is subdivided wherein group A is subdivided with two different groups, (i) magnetic field strength or (ii) homogeneities and group B is subdivided with the different measurements of volume of the FOV. Therefore, the Markush groups as presented in group A are not directed to an equivalent or substitution on group B. Also, group B is subdivided into several groupings (i)-(v) that are not related or equivalent/substitutions between groups A and B. Instead, said groupings (i)-(v) are further limiting about the detail aspects of the magnet describe in group A or B.
The groupings must be closed ended group “consisting of’ the alternative members wherein the one could be substituted by the other with the expectations that the same intended result would be achieved. In other words, the alternative must be an recognized equivalent To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group 
Claims 6, 12, 14, 15, 23, 33, 35 and 36 have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims; hence, it would not be proper to reject the claims on the basis of prior art. As stated in, In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg,
140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, 12, 14 and 17-19  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 15, 17, 22-25 of copending Application No. 16/604971 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed towards the same invention. See claims corresponding for each application below.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 11 and 17-22 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Wald et al. (US 2015/0177343 A1).
With respect to claim 1, Wald discloses a measurement magnet arrangement for generating a measurement field for use in a low-field magnetic resonance imaging process, the measurement magnet arrangement including: a first measurement array including a plurality of permanent first measurement magnets mounted in a first support in a circumferentially spaced arrangement and configured to generate a first field in a field of view, the first field being orientated in a first direction relative to the first support (see Figures 2 and 6, the array #12 having first magnet set #30 mounted on support #32; see also paragraphs 0010 and 0024 for defining magnets as permanent magnets); and a second measurement array including a plurality of permanent second measurement magnets mounted in a second support in a circumferentially spaced arrangement and configured to generate a second field in the field of view (see Figures 2 and 6, the array #12 having second magnet set #34 mounted on support #32); the second field being orientated in a second direction relative to the second support, wherein the first and second supports are concentrically arranged about a field of view so that first and second measurement arrays can be relatively rotated allowing a strength of a measurement field in the field of view to be controlled 
With respect to claim 3, Wald discloses the first and second measurement arrays are configured as respective cylindrical Halbach arrays (as seen on Figure 3 and paragraph 0024).
With respect to claim 4, Wald discloses the measurement magnet arrangement includes mechanical coupling between the first and second measurement arrays so that the first and second measurement arrays are rotated synchronously in opposing directions (see paragraphs 0010, 0034 disclosing the magnets #12 coupled to a rotor which is a known mechanical device to rotated said magnets at different angles at the same time).
With respect to claim 5, Wald discloses the measurement magnet arrangement includes a measurement actuator system for relatively rotating the first and second permanent magnet arrays (see paragraphs 0010, 0034 disclosing the magnets #12 coupled to a rotor which implicitly teaches an actuator to operate the rotor to rotate the magnets).
With respect to claims 11 and 18, Wald discloses the first and second supports include respective annular cylindrical support bodies having support body axes coincident with a field of view axis and wherein the measurement field direction is perpendicular to a pre-polarisation field direction and the field of view axis (see paragraphs 0010, and 0030-0034, see Figure 2).
With respect to claim 17, Wald discloses  a magnet system for use in a low field magnetic resonance imaging process, the system including: a pre-polarisation magnet arrangement for generating a pre-polarisation field (see paragraph 0033 disclosing the magnets to polarized/pre-polarized), the prepolarising magnet arrangement including a pre-polarisation field array including 
With respect to claim 19, Wald discloses the measurement field arrays are mounted concentrically with and at least one of: radially outwardly of the pre-polarisation array; and, radially inwardly of the pre-polarisation array (see Figure 2 and 6 disclosing both possibilities).
With respect to claim 20, Wald discloses that in the second position the pre-polarisation magnets are arranged at least one of: in a reverse cylindrical Halbach array; tangentially; and, radially (see Figure 2 showing radial structure).
With respect to claim 21, Wald discloses at least some of the pre-polarisation magnets are rotatably mounted to the support allowing the pre-polarisation magnets to rotate about magnet axes parallel to an array axis (see paragraphs 0030-0034 for rotation details). 
With respect to claim 22, Wald discloses the magnet arrangement includes a pre-polarisation actuator system for rotating the pre-polarisation magnets between the first and second positions to thereby control the prepolarisation field (see paragraphs 0010, 0034 disclosing the magnets #12 coupled to a rotor which implicitly teaches an actuator to operate the rotor to rotate the magnets). 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892, not relied upon discloses MRI systems having multiple magnets wherein the magnet configuration includes at least two radial magnet arrangements, one around the other in concentric circle fashion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252.  The examiner can normally be reached on Monday-Friday 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866